UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


MICHAEL    s.    FLAHERTY, et al.,
                                                   Civil Action No. ll-660(GK}
                Plaintiffs,

     v.

PENNY PRITZKER, et al.,

                Defendants

     And

SUSTAINABLE FISHERIES
COALITION,

                Defendant-Intervenor:



                                    MEMORANDUM OPINION

     Plaintiffs Michael S.              Flaherty,     Captain Alan A.        Hastbacka,

and the Ocean River Institute                ("Plaintiffs"),      bring this action

against    Commerce         Secretary     Penny     Pritzker     who   has    now    been

succeeded by Wilbur Ross,               the National Oceanic and Atmospheric

Administration          ("NOAA"),      and    the     National    Marine      Fisheries

Service         ( "NMFS")    (collectively          "Defendants"),     as     well     as

Defendant-Intervenor           Sustainable         Fisheries     Coalition     ("SFC").

This matter is now before the Court on Plaintiffs'                           Motion for

Leave to File Third Amended and Supplemental Complaint                           ( "Pls.'

Mot.")    [Dkt.      No.    152].    In the Motion,       Plaintiffs     seek,      among
                                             -1-
other things,        to add the New England Fishery Management Council

and its Executive Director,                 Mr.       Thomas Nies,            as Defendants in

this matter.

        Upon consideration of the Motion,                        Oppositions,             Reply,    the

entire      record    herein,        and   for        the   reasons           discussed       below,

Plaintiffs' Motion is granted.

  I .     BACKGROUND

        A. Factual Background

        On March     2,     2011,    the    National        Marine           Fisheries       Service

( "NMFS")    published its          Final Rule          implementing Amendment                     4 to

the     Atlantic     Herring        Fishery       Management              Plan   ("FMP").          Final

Rule,    76 Fed.     Reg.    8,786     (Feb.      2,    2011).        The NMFS and the New

England      Fishery       Management         Council          (the         "Council")       jointly

developed Amendment 4 in order to bring the FMP into compliance

with the annual catch limits and accountability measures of the

Magnuson-Stevens          Act    ("MSA"),        16    U.S.C.         §     1801,    by     the     2011

statutory     deadline.         On March         8,    2012,         this    Court        found     that

Amendment      4     violated        certain          provisions            of   the       MSA,      the

Administrative            Procedure        Act         ("APA")   I         and      the     National

Environmental Policy Act ("NEPA"), and issued an Order remanding

the action to Defendants which contained specific guidance,                                           as



                                              -2-
well    as    a    time line,       for    actions     Defendants       were       to    take       and

complete within one year ("Remedial Order")                         [Dkt. No. 41] .

        In that Order,          the Court ordered NMFS to send a letter to

the     Council      "recommending           that     the    Council     consider,             in     an

amendment to the Atlantic Herring FMP,                         whether        'river herring'

[including          shad]     should       be   designated         as    a     stock       in        the

fishery[.]" Remedial Order at 11. Although NMFS sent two letters

to     the        Council     making        this       recommendation,             the     Council

ultimately         adopted      recommendations             that   failed      to       add     river

herring and shad as stocks in the Atlantic herring fishery.                                           On

February 13,          2014,     NMFS published its             Final Rule          implementing

Amendment 5, which similarly failed to include river herring and

shad as       stocks      in the fishery.            Final Rule,        7 9 Fed.         Reg.       87 86

(Feb. 13, 2014).

        B. Procedural History

        On March 31,          2014,       this Court granted Plaintiffs'                      request

to    file    a    Supplemental Complaint challenging Amendment                               5.     See

Order    [Dkt.      No.     92]. At the Parties'             request,        the Court stayed

the    case       through     November       28,      2016    in   light      of    anticipated

actions by NMFS that could have alleviated Plaintiffs' concerns.

On November 29,             2016,     the Court held a             status conference and

ordered the parties to submit a proposed briefing schedule. On

                                                -3-
January 6,       2017,    Plaintiffs filed the present Motion for Leave

to File Third Amended and Supplemental Complaint '[Dkt. No. 152].

Defendants        and      Defendant-Intervenor              filed      Oppositions           to

Plaintiffs' Motion on January 19,                   2017    [Dkt. Nos. 153 and 154].

On January        27,    2017,      Plaintiffs'     filed     their Reply          [Dkt.    No.

155] .


   II.     STANDARD OF REVIEW

         The amendment of pleadings in civil matters is governed by

Rule 15 of the Federal Rules of Civil Procedure,                                which states

that the "court should freely give leave [to amend] when justice

so requires." Fed. R. Civ. P. 15 (a) (2). The decision to grant or

deny leave to amend rests in the sound discretion of the trial

court;     however,      it    is    an    abuse    of     discretion      to    deny      leave

without a        sufficient      justification for doing             so.        Firestone v.

Firestone,       76 F.3d 1205, 1208           (D.C. Cir. 1996)          (citing Foman v.

Davis,     371 U.S. 178,       182    (1962)).       Sufficient      justifications

include "undue delay, bad faith or dilatory motive ... repeated

failure to cure deficiencies by                    [previous]     amendments                [or]

futility of amendment." Id.                (quoting Foman, 371 U.S. at 182).

         In assessing      a     motion     for    leave    to   amend,     the    Court      is

required to assume the truth of the allegations in the amended

complaint and construe them in the light most favorable to the
                                             -4-
movant. Caribbean Broadcasting Sys. v. Cable & Wireless PLC, 148
F.3d 1080,      1086     (D.C.         Cir.        1998).       The     party       opposing       the

amendment            bears     the    burden          to     show    why       leave     should      not    be

granted. Dove v. Washington Metro. Area Trans. Auth., 221 F.R.D.
246,        247   (D.D.C. 2004)          (citing Gudavich v. Dist. of Columbia, 22
F. App'x 17, 18 (D.C. Cir. 2001)).

          III. DISCUSSION

            Plaintiffs         seek        to     amend           their        Second        Supplemental

Complaint to add the New England Fishery Management Council and

its         Executive         Director,          Mr.         Thomas        Nies,       as      Defendants.

Plaintiffs also set forth events, and a related claim, that have

occurred             since     Plaintiffs              filed        the        Second        Supplemental

Complaint.1

            Plaintiffs argue that the proposed amendments are necessary

to end the loop that continues to preclude the relief they seek:

    (1)     the   Council       has        a    duty        to    add      fish       stocks       requiring

conservation            and    management;             (2)       river     herring       and       shad    need

conservation            and     management;            (3)       NMFS,        which    has     a    duty     to

ensure        that      the Mangnuson-Stevens Act                        is    fulfilled,          lacks    the

authority          to    force       the       Council       to     take       action;       and     (4)    the

1
  Plaintiffs also move to withdraw their prior Count II which concerned
accountability in the fishery. Since Defendants and Intervenor-
Defendant do not object to this request, See Defs.' Mot. at 6 and
Inter.-Def.'s Mot. at 2, the Court need not consider it at this time.
                                  -5-
Council has not passed,            on its own,        the necessary amendment to

add river      herring and         shad    to    the Atlantic       herring       FMP.    See

Pls.'s Mot. at 3.

       According      to     Plaintiffs,     only a      court order specifically

directing      the    Council      to     take    action     to    remedy     what        they

consider to be legal violations of the MSA can provide them the

relief they seek. Id.

       A. The Proposed Amendments Do Not                     Improperly      Expand        the
          Scope of the Original Complaint.

       A key issue to decide               in any Motion to Amend is whether

Plaintiffs have        improperly expanded the               scope of      the original

Complaint. Wright v. Corr. Corp. of America,                       2016 WL 264907, at

*2    (D.D.C. Jan.     21,    2016). A comparison of the proposed Amended

Complaint     with     the     original     Complaint        in    this    case    clearly

reveals that Plaintiffs have not sought to significantly expand

the    scope of      the case.      The    core   facts    and allegations           remain

substantially        unchanged          between    the     two      documents.           While

Plaintiffs have added the Council and Mr.                         Nies as Defendants,

they have done so in an attempt to hold the relevant entities

accountable for the alleged harms since this Court has recently

determined that the original Defendants -- i.e., NMFS et. al. --

lack    the   authority       to   force    the   Council     to    take    action.        See

Anglers Conservation Network v.                  Pritzker,    13 9 F.      Supp.    3d 102
                                            -6-
(D.D.C.    2015),         Civ. No.      14-509, Dkt. No.              58. The core facts and

legal    issues      remain the            same:    river herring and shad have not

been     added       to     the     Atlantic        herring          FMP       thereby      violating,

according to Plaintiffs, the MSA, NEPA and APA.

        B. Amendment Would Not Cause Undue Delay.

        Another      factor        weighing        strongly         in     favor     of     adding    the

amendments is that granting Plaintiffs'                              request would not cause

undue    delay or otherwise                 impede       the    efficient           adjudication of

this    case.    As mentioned above,                   the proposed amendments                     do not

radically alter the original Complaint and,                                 as a result,           likely

will    not     require         NMSF      and    the     other       original        Defendants        to

expend a substantial amount of time and resources to respond to

the    amended allegations.                Further,       Plaintiffs have                 requested to

amend their Complaint early in their challenge of Amendment 5 to

the Atlantic herring FMP.                   The Parties have not yet briefed the

merits    of     this      dispute      and      there    are       no     appeals        or decisions

pending.        Defendants,            basing       their       entire            argument        against

amendment       on    the       futility        exception       to       the      liberal       amendment

standard,       do not attempt to argue that the proposed amendments

would    cause       undue        delay.     See     Opp.      at    7     n. 1     (" [B] ecause     the

proposed       amendment          would     be     futile,     the       Court      need     not    reach

those     issues          [of      undue        delay     or        prejudice]            and     Federal

                                                   -7-
Defendants do not address them here[.]"). Simply put, permitting

Plaintiffs to amend their Complaint would not cause undue delay

in the adjudication of this matter.

     C. The Proposed        Amendments    Are   Not    Unduly   Prejudicial      to
        Defendants.

     For similar reasons, the Court also finds that the proposed

amendments    will   not    unduly    prejudice     Defendants.      Because    the

proposed     additions     to   the   Complaint       primarily      concern     the

Council,    the original Defendants will not be surprised by any

substantially new allegations made against them. With regard to

the new Defendants,        the Council and its Executive Director have

been intimately involved in the events described in the original

Complaint,    namely the discussions and ultimate decision not_ to

introduce river herring and shad to the Atlantic herring FMP.

Notably, Defendants and Intervenor-Defendant do not contend that

the proposed amendments         would prejudice        them   in any way.        See

generally    Opp.    and    Inter.-Def.      Opp.     Accordingly,     the     Court

concludes that this factor also favors permitting Plaintiffs to

amend their Complaint.




                                       -8-
        D.    The Futility of the Proposed Amendments

        Defendants argue that Plaintiffs'                          Motion should be denied

because        the     proposed          amendments          are     futile.    Specifically,

Defendants claim that the Council is not an "agency" within the

purview of the APA and,                  in the alternative, even if the Council

were an agency,              it did not engage in final agency action.                           See

Opp.    at 7;        Inter. -Def.      Opp.      at 2-3.      Plaintiffs claim that the

issue    of        whether    the     Council      is   an agency        is    "effectively a

question of first              impression.        Never before has a                Council been

sued,        the     jurisdictional         questions         briefed,        and    a     decision

issued that squarely addresses whether or not the Council is an

agency under the APA." Pls.' Reply at 12.

        The        Court     agrees       with     Plaintiffs'         assessment          of     the

pertinent          legal     issues. 2    The parties          raise    a     number of         novel

legal questions that would benefit from more targeted briefing

directly           addressing       the    merits       of     the     dispute.          The    Court

believes that           the motion to dismiss or summary judgment stage

would provide a more appropriate forum and enable all parties,

2
  Defendant-Intervenor argues that Anglers Conservation Network v.
Pritzker, 809 F.3d 664 (D.C. Cir. 2016) resolved the issue and
determined that regional fishery management councils are not agencies.
See Inter.-Def. Opp. at 2. Anglers, however, is not precisely on
point. In that case, the regional council was not a defendant and the
Court of Appeals specifically noted that the plaintiffs "d[id] not
contend that the Council is itself a federal agency within the meaning
of the APA." Anglers, 809 F.3d at 670.
                                  -9-
including    the   Council      and     its     Executive       Director,      to    fully

develop the issue of whether or not the Council is an agency for

purposes    of   the    APA    and    whether    it     engaged       in   final    agency

action when it declined to include river herring and shad in the

Atlantic herring FMP. 3 As another court has noted,                        the issue of

whether    entities     like    the    Council        qualify    as    agencies       is   a

"close one." See J. H. Miles            &   Co., Inc. v. Brown,            910 F. Supp.
1138, 1157 (E.D. Va. 1995) . 4

    Accordingly,       the    Court,     in     its     discretion,         finds      that

permitting the proposed amendments at                   this    stage will          further

the efficient adjudication of the merits of the case.




3
  The Court recognizes that courts have, in cases where a regional
fishery management council was not a party, occasionally opined on
whether or not a regional council could qualify as an agency for
purposes of the APA. See, e.g., Anglers Conservation Network v.
Pritzker, 70 F. Supp. 3d 427, 437 (D.D.C. 2014); J. H. Miles & Co.,
Inc. v. Brown, 910 F. Supp. 1138, 1159 (E.D. Va. 1995). In each of
those cases however, the issue was not squarely presented to the
court.

4Moreover, this Court has already ruled that "[a]lthough amendments to
fishery management    plans  originate with    the  regional  fisheries
management councils, 16 U.S. § 1852(h) (1), ultimate responsibility for
the details of any amendment - including the decision to add certain
stocks to a fishery - rests with NMFS." Anglers, 139 F. Supp. 3d at
112 (citing Flaherty v. Bryson, 850 F. Supp. 2d 38, 54 (D.D.C. 2012)).
To this Court's knowledge, the Court of Appeals has not dealt with
this particularly difficult issue that still remains regarding the
interpretation of the MSA.
                                         -10-
  IV.   CONCLUSION

     For the foregoing reasons,   Plaintiffs' Motion for Leave to

File Third Amended and Supplemental Complaint shall be granted.

An Order shall accompany this Memorandum Opinion.




August 21, 2017
                                     United States District Judge


Copies to: attorneys on record via ECF




                              -11-